ORDER APPROVING RESIGNATION
Comes now Roy A. Tyler, Respondent in this cause, and tenders his resignation from the Bar of the State of Indiana.
And this Court, being duly advised, now finds that the Respondent is a member of the Bar of this State, that the Respondent has submitted the requisite affidavit pursuant to Admission and Discipline Rule 23, Section 17, and that the Respondent’s resignation should be accepted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Roy A. Tyler, be and he hereby is removed from the Bar of this State and the Clerk of this Court is directed to strike the name of Roy A. Tyler from the roll of attorneys. It is further ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to be eligible for reinstatement.
The Clerk of this Court is further directed to forward a copy of this Order to the parties of this action and to their attorneys.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.